                 Case 19-61615-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:52:08                                         Desc Main
                                                                       Document      Page 1 of 4

 Fill in this information to identify the case:
 Debtor name Ellwood Medical Center Operations, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                KENTUCKY
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Access Info                                                                                                                                                                      $0.00
 Holding, LLC
 P.O. Box 310416
 Des Moines, IA
 50331
 AHN Emergency                                                                          Disputed                                                                        $629,198.14
 Group of Ellwood,
 LTD.
 C/O Kevin Allen,
 Michael Pest
 Exkert Seanmans
 Cherin & Mellott,
 LLC
 600 Grant Street,
 44th Floor
 Pittsburgh, PA
 15210
 Bard, C.R. Inc                                                                                                                                                         $189,223.00
 C/O Napoleon
 Ramos
 P.O. Box 75767
 Charlotte, NC 28275
 Beckman                                                                                                                                                              $1,013,483.43
 C/ORaymondWendo
 lowski,Bernstein
 Burkley
 707 Grant St.
 Suite 2200, Gulf
 Tower
 Pittsburgh, PA
 15219




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61615-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:52:08                                         Desc Main
                                                                       Document      Page 2 of 4

 Debtor    Ellwood Medical Center Operations, LLC                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Carol E. Momjian                                                                                                                                                                 $0.00
 Senior Deputy
 Attorney
 General-in-Charge
 Fin. Enforcement
 Sec., PA Off. Att.
 Gen.
 1600 Arch Street,
 Suite 300
 Philadelphia, PA
 19103
 Davidoff Law Firm                                                                                                                                                        $91,800.15
 C/ORaymond
 Wendolowski,Berns
 tein Burkley
 707 Grant St.
 Suite 2200, Gulf
 Tower
 Pittsburgh, PA
 15219
 Dinakar Golla                                                                                                                                                          $261,672.24
 C/O Avrum
 Levicoff,The
 Levicoff Law Firm
 4 PPG Pl.
 Suite 200
 Pittsburgh, PA
 15222
 Healthland CPSI                                                                                                                                                          $86,989.77
 C/O Troy Dolly
 6600 Wall Street
 Mobile, AL 36695
 Horizon Mental                                                                                                                                                         $376,411.74
 Health
 C/O Michael W.
 Winfield, Post &
 Schell
 17 North Second
 Street
 12th Floor
 Harrisburg, PA
 17107
 Ideal Integrations                                                                                                                                                       $66,174.85
 C/O Jodi Miller
 800 Regis Avenue
 Pittsburgh, PA
 15236




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61615-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:52:08                                         Desc Main
                                                                       Document      Page 3 of 4

 Debtor    Ellwood Medical Center Operations, LLC                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Interior Supply                                                                                                                                                          $63,564.41
 C/ONicholas D.
 Krawec, Bernstein
 Burkley
 707 Grant St.
 Suite 2200, Gulf
 Tower
 Pittsburgh, PA
 15219
 Laboratory                                                                                                                                                               $89,450.42
 Corporation
 C/ORichard
 Johnson,Johnson
 Legal Network
 535 Willington Way
 # 380
 Lexington, KY 40503
 McKesson                                                                                                                                                                 $79,000.25
 C/O Steven Koplove,
 Kraft & Kraft
 3200 Penrose Ferry
 Road
 Philadelphia, PA
 19145
 Medline Industries                                                                                                                                                     $103,873.18
 C/O Michael S.
 Baim, The CKB Firm
 30 N. Lasalle St.
 Suite 1520
 Chicago, IL 60602
 Merry X-ray                                                                                                                                                              $66,332.55
 Corporation
 C/O Michael Somrak
 4909 Murphy
 Conyon Rd.
 Suite 120
 San Diego, CA
 92123
 Nuance                                                                                                                                                                   $78,597.78
 Communications
 C/O Lillian
 Dimitrovski
 P.O. Box 2561
 Carol Stream, IL
 60132
 Palamerican                                                                                                                                                            $156,247.91
 Security, Inc.
 C/O Roger Rees
 8th Avenue North
 Suite 203
 Saint Petersburg, FL
 33704


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                 Case 19-61615-grs                       Doc 10        Filed 01/07/20 Entered 01/07/20 17:52:08                                         Desc Main
                                                                       Document      Page 4 of 4

 Debtor    Ellwood Medical Center Operations, LLC                                                             Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Philips Healthcare                                                                                                                                                     $252,044.29
 C/O Robert Kennedy
 P.O. Box 403831
 Atlanta, GA 30301
 SMA Medical, Inc.                                                                                                                                                        $70,010.00
 C/O Gene Markin,
 Stark & Stark
 993 Lenox Dr.
 Building 2
 Lawrence
 Township, NJ 08648
 Western Healthcare                                                                                                                                                     $300,000.00
 C/O Jacob Norvell
 13155 Noel Rd.
 Suite 200
 Dallas, TX 75240




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
